 

Exhibit 10(pp)

 

«Name»

Marshall & Ilsley Corporation Non-Statutory Stock Option Award

«Date» Certificate of Award Agreement

 

Number of stock options awarded:

   «Shares»

Price per share at which options are exercisable:

   $            

Date Options were awarded:

   _________

Vesting Schedule:

               % vests on             *     
            % vests on             *                  % vests on             *

Option term (stated in years):

   10*

Latest possible option expiration date:

               *

 

* See the enclosed Terms of the Award Agreement and Plan Prospectus for the
specific provisions related to this option award, including the time period for
exercise under various termination events and other important information
concerning this award.

 

This document is intended as a summary of your individual option award. If there
are any discrepancies between this summary and the provisions of the formal
documents of this award, including the Terms of the Award Agreement, Plan
Document or Plan Prospectus, the provisions of the formal documents will
prevail.

 

Please acknowledge receipt of this document by signing below and returning one
copy to Shareholder Relations - NW 11, on or before                     .

 

           

«Name»

     

Date

 



--------------------------------------------------------------------------------

 

Marshall & Ilsley Corporation

Terms of the Award Agreement

 

1. Nonstatutory Stock Option. The option you were awarded on
                     (the “Option”), contained in the Certificate of Award
Agreement (the “Certificate”), is a nonstatutory stock option granted under the
2003 Executive Stock Option and Restricted Stock Plan (the “Plan”).

 

2. Termination of Employment. If your employment with the Company terminates,
the Option will be exercisable only in the manner and to the extent provided in
Section 12 of the Plan. In general, the Option shall be exercisable for one (1)
year after your death, but not beyond the remaining term of the option. In the
event of your Retirement (on or after attaining age 65), or early retirement
with the consent of the Executive Compensation Committee, the Option shall be
exercisable for the lesser of (i) the remaining term of the Option or (ii) one
(1) year after your death. In the event of your long-term disability, the period
of disability is treated as continuing employment with the Company. In all other
cases, the Option shall be exercisable for three (3) months following your
termination of employment for any reason other than Cause. In all cases, except
for the period of a long-term disability, or in the event of death, the Option
shall be exercisable only to the extent it is vested on the date your employment
terminates. In no event will it be exercisable after the tenth anniversary of
the date of award as reflected on the Certificate.

 

3. Method of Exercising Option. The Option may be exercised in whole or in part
by delivery to the Company, at the office of its Secretary at Milwaukee,
Wisconsin, of (a) written notice identifying the Option and stating the number
of shares of Common Stock with respect to which it is being exercised (the
“Shares”), and (b) payment in full of the purchase price of the Shares then
being acquired upon exercise in cash or by tendering shares of Common Stock,
either directly or by attestation, valued at Fair Market Value on the date of
exercise, or any combination thereof.

 

4. Taxes. The Company may require payment or reimbursement of or may withhold
any tax it believes is required as a result of the exercise of the Option, and
the Company may defer making delivery of the Shares until arrangements
satisfactory to it have been made with respect to such withholding obligation.

 

5. Option is Transferable. Except as provided in Section 12(c) of the Plan and
the remainder of this Paragraph 5, the Option may not be assignable or
transferable, or payable to or exercisable by anyone other than you.
Notwithstanding the foregoing, you may transfer all or part of the Option to
members of your immediate family, to trusts for your and/or their benefit and to
partnerships or other entities in which you or your immediate family members own
all of the equity interests. “Immediate family” means your spouse, issue and
spouses of your issue.

 

6. Change in Control. If there is a Change in Control of the Company, all
options which otherwise are unvested will vest.

 

7. Notice. Any notice to the Company shall be addressed to the director of human
resources or to the chief executive officer of the Company in writing, and shall
be effective when it is received by the office of either of them.

 

8. Miscellaneous. In the event that the terms hereof and the provisions of the
Plan conflict, the Plan shall control. All terms used herein which are not
otherwise defined shall have the same meaning as in the Plan.

 